DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
According to the latest amendment, claims 7-9, 11-13 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10, 14-16 and 21-27, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 26 and 27 each recite the subject matters of: an image device having a solid-state image sensor; a spacer which at least partially fixes a position of the imaging device relative to the circuit substrate via adhesive; and, the spacer being partially separated from the imaging device by the adhesive disposed directly between the spacer and the imaging device, the adhesive being in direct contact with the imaging device.  Such combination of the recited subject matters may imply that: 
the recited adhesive is in direct contact with recited solid-state image sensor; and/or
at least a portion of the recited spacer is located between the recited imaging device and the recited circuit substrate. 
However, full support for such recited and/or implied subject matters cannot be found the original disclosure (particularly see Fig. 1), wherein
the recited adhesive (13) does not have any direct contact with the recited solid-state image sensor (1); and/or
no part of the recited spacer (10) is located between the recited circuit substrate (7) and the recited imaging device (20).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10, 14-16 and 21-27, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 26 and 27 each recite the subject matters of: an image device having a solid state image sensor; a spacer which at least partially fixes a position of the imaging device relative to the circuit substrate via adhesive; and, the spacer being partially separated from the imaging device by the adhesive disposed directly between the spacer and the imaging device, the adhesive being in direct contact with the imaging device.  However, each of the claims fails to clarify: 
whether or not the recited adhesive is definitely in direct contact with the recited solid-state image sensor, and/or which part of the recited imaging device definitely has, or has no, direct contact with the recited adhesive; and/or
whether or not any portion of the recited spacer is definitely located between the recited circuit substrate and the recited imaging device.
Claim 3 recites the terms of first and second surfaces, but fails to clarify: what are their definite positional relationship with the recited adhesive; and/or whether or not each of the first and second surfaces is definitely in contact with the recited adhesive.


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 14, 21 and 23-27, insofar as being in compliance with 35 USC 112, are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Wu (US 2008/0105819).
Wu discloses a camera module (particularly see Fig. 1) and/or a method for forming the same, comprising: 
an imaging device that includes: a solid-state image sensor (112), a frame/supporter (113) and a transparent plate/substrate (114, which can naturally be readable as a substrate for any element attached thereto), the solid-state image sensor, the frame/supporter and the transparent plate/substrate together forming an integral body through the bonding of adhesive (115);  
a circuit substrate (111) electrically coupled to the solid-state image sensor; and
a spacer (at least the lower portion of 133c) which at least partially fixes a position of the imaging device relative to the circuit substrate via an adhesive (120), the spacer being at least partially separated from the imaging device (i.e., from the frame/supporter portion of the above identified imaging device) by the adhesive (120), the adhesive being in direct contact with the imaging device(i.e., in direct contact with the frame/supporter portion of the above identified imaging device), 
wherein the transparent plate/substrate can be naturally formed of a transparent glass material.
Or, in the alternative, although Wu does not more explicitly disclose that glass material can be used to form the transparent plate/substrate, it is noted that it well known in the art that glass is one of the most commonly used material for forming a transparent plate/substrate with desired property. Therefore, it would at least have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known transparent material into the device of Wu, so that a camera device with desired material property and/or material choice for the transparent plate/substrate therein would be obtained, as it has been held that:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claims 24 and 25, in addition to what have been discussed above, it is further noted that a cavity is formed between the above transparent plate/substrate (114) and the solid-state image sensor (112); and at least an edge portion of transparent plate/substrate can naturally function as a frame at its periphery for mounting itself on the solid-state image sensor with the cavity therebetween.

Response to Arguments
Applicant's arguments filed on 6/30/2022 have been fully considered but they are not persuasive; and, responses to them have been fully incorporated into the claim rejections set forth above in this office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898